       Case 5:17-cv-00220-LHK Document 961 Filed 12/04/18 Page 1 of 6



 1   Counsel Listed on Signature Page
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION
11   FEDERAL TRADE COMMISSION,                   NO. 5:17-CV-00220-LHK
12   Plaintiff,                                  JOINT ADMINISTRATIVE MOTION
                                                 TO FILE UNDER SEAL THE FTC’S
13   vs.                                         OPPOSITION TO QUALCOMM’S
                                                 MOTION IN LIMINE NO. 1 EXCLUDE
14   QUALCOMM INCORPORATED, a                    TESTIMONY FROM HUAWEI
     Delaware corporation,                       WITNESSES
15
     Defendant.                                  CTRM: COURTROOM 8
16
                                                 JUDGE: HON. LUCY H. KOH
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            Case No. 17-CV-0220-LHK
                                                                  Joint Admin. Mot. to File Under Seal
                                                       FTC’s Opposition to Qualcomm’s MIL re: Huawei
         Case 5:17-cv-00220-LHK Document 961 Filed 12/04/18 Page 2 of 6



 1           Pursuant to Civil Local Rules 7-11 and 79-5(d), and this Court’s September 5, 2018 Order
 2   (ECF No. 821), Defendant Qualcomm Incorporation (“Qualcomm”) and Plaintiff Federal Trade
 3   Commission (“FTC”) hereby jointly move the Court to issue an administrative order authorizing
 4   the filing under seal of the FTC’s Opposition to Qualcomm’s Motion in Limine No. 1 to Exclude
 5   Testimony from Huawei Witnesses and accompanying exhibits (the “Motion in limine
 6   Opposition”). In accordance with the Court’s Local Rules, a public redacted version of the
 7   Motion in limine Opposition has been filed using the ECF system for the Northern District of
 8   California.
 9           Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a
10   party “establishes that the documents, or portions thereof, are privileged, protectable as a trade
11   secret or otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). A party seeking to
12   seal a document must submit “narrowly tailor[ed]” requests, id., and overcome the “strong
13   presumption in favor of access” that applies to court documents other than those that are
14   traditionally kept secret. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1099 (9th
15   Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38, 196 L. Ed. 2d 26
16   (2016). Because a motion in limine is “more than tangentially related to the underlying cause of
17   action,” id.; see also Order on Motions to Seal, Nov. 21, 2018, ECF No. 936, at 4, the
18   declarations must set forth the “compelling reasons supported by specific factual findings” which
19   “outweigh the general history of access and the public policies favoring disclosure,” Kamakana v.
20   City & Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (citation omitted).
21           Subsection (e) of Civil Local Rule 79-5, as supplemented by this Court’s September 5,
22   2018 Order (ECF No. 821), sets forth procedures that apply when a party seeks to file information
23   designated as confidential by the opposing party or a non-party. Under subsection (e), the
24   submitting party’s “declaration in support of the Administrative Motion to File Under Seal must
25   identify the document or portions thereof which contain the designated confidential material and
26   identify the party that has designated the material as confidential (‘the Designating Party’).”
27   Pursuant to this Court’s order, the parties must file all necessary declarations concurrently with
28   this administrative motion, including third party declarations to the extent practicable. ECF No.
                                                                                      Case No. 17-CV-0220-LHK
     .                                                1                     Joint Admin. Mot. to File Under Seal
                                                                 FTC’s Opposition to Qualcomm’s MIL re: Huawei
         Case 5:17-cv-00220-LHK Document 961 Filed 12/04/18 Page 3 of 6



 1   821. When this is not practicable with respect to non-parties, the parties’ declarations must
 2   provide the reasons. Id.
 3           The Motion in limine Opposition contains information designated as confidential by
 4   Huawei under the governing Protective Orders in In re: Qualcomm Antitrust Litigation, No. 17-
 5   md-02773-LHK-NMC (N.D. Cal.) (“MDL Action”); Federal Trade Commission v. Qualcomm
 6   Incorporated, No. 17-cv-00220-LHK-NMC (N.D. Cal.) (“FTC Action”); and Apple, Inc. v.
 7   Qualcomm Incorporated, No. 17-cv-0108-GPC-MDD (“S.D. Cal. Action”) (together, “Protective
 8   Orders”).
 9           The FTC and Qualcomm respectfully move the Court to keep sealed portions of the
10   Motion in limine Opposition, as described below. Filed concurrently herewith are declarations
11   from counsel for the FTC attesting to compliance with the requirements of the Court’s
12   September 5, 2018 Order regarding administrative motions to seal (ECF No. 821).
13           FTC’s Opposition to Qualcomm’s Motion in Limine No. 1 re: Huawei
14           The information identified below was previously designated highly confidential by
15   Huawei, as to which Qualcomm and the FTC take no position:
16                              ECF       Document                Page / Line #
17                              953    Exhibit 1 to the           Entire exhibit
                                       Motion in limine
18                                     Opposition

19
                                               *      *       *
20
             The declarations of FTC lead counsel and Qualcomm lead counsel, as well as a proposed
21
     order granting the Joint Administrative Motion to File Under Seal, are submitted herewith.
22
23
24
25
26
27
28
                                                                                       Case No. 17-CV-0220-LHK
     .                                               2                       Joint Admin. Mot. to File Under Seal
                                                                  FTC’s Opposition to Qualcomm’s MIL re: Huawei
         Case 5:17-cv-00220-LHK Document 961 Filed 12/04/18 Page 4 of 6



 1   Dated:   December 4, 2018        Respectfully Submitted,
 2
                                       /s/ Jennifer Milici
 3                                    Jennifer Milici
                                      Joseph R. Baker
 4                                    J. Alexander Ansaldo
 5                                    Aaron Ross
                                      Federal Trade Commission
 6                                    600 Pennsylvania Avenue, N.W.
                                      Washington, D.C. 20580
 7                                    (202) 326-3695; (202) 326-3496 (fax)
                                      jmilici@ftc.gov
 8
 9                                    Attorneys for Plaintiff
                                      Federal Trade Commission
10
11
12
13
                                      CRAVATH, SWAINE & MOORE LLP,
14
15
                                                    /s/ Gary A. Bornstein
16                                                    Gary A. Bornstein
                                                        Yonatan Even
17                                    Worldwide Plaza
                                        825 Eighth Avenue
18                                          New York, NY 10019
                                               Tel: (212) 474-1000
19
                                                   Fax: (212) 474-3700
20                                                     gbornstein@cravath.com
                                                       yeven@cravath.com
21
                                      Robert A. Van Nest
22                                    Asim M. Bhansali
23                                    Eugene M. Paige
                                      KEKER, VAN NEST & PETERS LLP
24                                       633 Battery Street
                                             San Francisco, CA 94111-1809
25                                               Tel: (415) 391-5400
                                                     Fax: (415) 397-7188
26                                                       rvannest@keker.com
27                                                       abhansali@keker.com
                                                         epaige@keker.com
28
                                                                            Case No. 17-CV-0220-LHK
     .                                       3                    Joint Admin. Mot. to File Under Seal
                                                       FTC’s Opposition to Qualcomm’s MIL re: Huawei
         Case 5:17-cv-00220-LHK Document 961 Filed 12/04/18 Page 5 of 6



 1                                    Richard S. Taffet
                                      MORGAN, LEWIS & BOCKIUS LLP
 2                                       101 Park Avenue
 3                                           New York, NY 10178-0060
                                                 Tel: (212) 309-6000
 4                                                   Fax: (212) 309-6001
                                                         richard.taffet@morganlewis.com
 5
                                      Willard K. Tom
 6                                    MORGAN, LEWIS & BOCKIUS LLP
 7                                       1111 Pennsylvania Ave. NW
                                             Washington, DC 20004-2541
 8                                               Tel: (202) 739-3000
                                                     Fax: (202) 739 3001
 9                                                       willard.tom@morganlewis.com
10                                    Geoffrey T. Holtz
11                                    MORGAN, LEWIS & BOCKIUS LLP
                                         One Market, Spear Street Tower
12                                           San Francisco, CA 94105-1126
                                                Tel: (415) 442-1000
13                                                  Fax: (415) 442-1001
                                                        geoffrey.holtz@morganlewis.com
14
15                                    Attorneys for Qualcomm Incorporated

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           Case No. 17-CV-0220-LHK
     .                                       4                   Joint Admin. Mot. to File Under Seal
                                                      FTC’s Opposition to Qualcomm’s MIL re: Huawei
         Case 5:17-cv-00220-LHK Document 961 Filed 12/04/18 Page 6 of 6



 1                                       FILER’S ATTESTATION
 2           I, Jennifer Milici, am the ECF user whose identification and password are being used to
     make this filing. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that the signatories
 3   of these documents have concurred in this filing.
 4                                                        /s/ Jennifer Milici
                                                           Jennifer Milici
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                      Case No. 17-CV-0220-LHK
     .                                                5                     Joint Admin. Mot. to File Under Seal
                                                                 FTC’s Opposition to Qualcomm’s MIL re: Huawei
